 Case: 2:19-cv-03915-JLG-KAJ Doc #: 14 Filed: 05/14/20 Page: 1 of 3 PAGEID #: 822




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ZACHARIAH HUDDLESTON,
                                                      CASE NO. 2:19-CV-3915
       Petitioner,                                    JUDGE JAMES L. GRAHAM
                                                      Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, MANSFIELD CORRECTIONAL
INSTITUTION,

       Respondent.

                                             ORDER

       On April 29, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (ECF No. 11.) Petitioner has filed an Objection to the Magistrate Judge’s Report and

Recommendation. (ECF No. 12.) Specifically, Petitioner again asserts that his attorney

performed in a constitutionally ineffective manner by failing to redact prejudicial statements that

Petitioner made to police and in recorded telephone conversations from the jail, and failing to

object to jury instructions that may have permitted his conviction based on a failure to act.

Petitioner again argues that the state appellate court unreasonably applied Strickland v.

Washington, 466 U.S. 668 (1984), in rejecting his claims.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the

reasons detailed by the state appellate court, this Court likewise concludes that Petitioner cannot

establish the denial of the effective assistance of counsel under the two-prong Strickland test.

The record does not reflect a basis for relief under 28 U.S.C. § 2254(d). Therefore, Petitioner’s

Objection (ECF No. 12) is OVERRULED. The Report and Recommendation (ECF No. 11) is

ADOPTED and AFFIRMED. This action is hereby DISMISSED.
 Case: 2:19-cv-03915-JLG-KAJ Doc #: 14 Filed: 05/14/20 Page: 2 of 3 PAGEID #: 823




       The Court DECLINES to issue a certificate of appealability.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of

Petitioner’s claim of ineffective assistance of counsel as without merit. The Court therefore

DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.



                                                   2
Case: 2:19-cv-03915-JLG-KAJ Doc #: 14 Filed: 05/14/20 Page: 3 of 3 PAGEID #: 824




     IT IS SO ORDERED.


     Date: May 14, 2020                    _______s/James L. Graham ________
                                           JAMES L. GRAHAM
                                           UNITED STATES DISTRICT JUDGE




                                       3
